--------------------------------------------------------------------------------

Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is dated as of April 25,
2007, by and among Point Acquisition Corporation, a Nevada corporation, and all
predecessors thereto (collectively, the “Company”) and the investors identified
on the signature pages hereto (each, an “Investor” and collectively, the
“Investors”).

 

WHEREAS, the Company has concurrently herewith entered into a Share Exchange
Agreement (the “Exchange Agreement”) with Powersmart Holdings Limited, a British
Virgin Islands company (“Powersmart”), and certain other parties named therein,
pursuant to which the Company has, subject to the terms and conditions thereof,
acquired all of the equity interest of Powersmart (the “Exchange”).

WHEREAS, the closing of the Exchange is conditioned, among other things, on the
concurrent consummation of the financing contemplated by this Agreement.

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act (as defined below) and Rule 506
promulgated thereunder, the Company desires to issue and sell to each Investor,
and each Investor, severally and not jointly, desires to purchase from the
Company certain securities of the Company, as more fully described in this
Agreement.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investors agree
as follows:

ARTICLE 1.
DEFINITIONS

1.1.

Definitions

   In addition to the terms defined elsewhere in this Agreement, for all
purposes of this Agreement, the following terms shall have the meanings
indicated in this Section 1.1:

“2007 Annual Report” means the Annual Report on Form 10-K of the Company for the
fiscal year ending December 31, 2007, as filed with the Commission.

“2007 Guaranteed ATNI” has the meaning set forth in Section 4.11.

“2007 Make Good Shares” has the meaning set forth in Section 4.11.

“2008 Annual Report” means the Annual Report on Form 10-K of the Company for the
fiscal year ending December 31, 2008, as filed with the Commission.

“2008 Guaranteed ATNI” has the meaning set forth in Section 4.11.

 

--------------------------------------------------------------------------------



 

“2008 Make Good Shares” has the meaning set forth in Section 4.11.

“Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or threatened in writing against or affecting the Company, any Subsidiary or any
of their respective properties before or by any court, arbitrator, governmental
or administrative agency, regulatory authority (federal, state, county, local or
foreign), stock market, stock exchange or trading facility.

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144.

“Business Day” means any day except Saturday, Sunday and any day which is a
federal legal holiday or a day on which banking institutions in the State of New
York, the State of Texas, or the Henan Province of the PRC are authorized or
required by law or other governmental action to close.

“Buy-In” has the meaning set forth in Section 4.1(c).

“Closing” means the closing of the purchase and sale of the Shares issuable
pursuant to Article II.

“Closing Date” means the Business Day on which all of the conditions set forth
in Sections 5.1 and 5.2 hereof are satisfied, or such other date as the parties
may agree.

"Closing Escrow Agreement" means the Closing Escrow Agreement, dated as of the
date hereof, between the Company, the Investors and the escrow agent (the
“Escrow Agent”) identified therein, in the form of Exhibit B hereto.

“Commission” means the Securities and Exchange Commission.

“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any securities into which such common stock may hereafter be
reclassified or for which it may be exchanged as a class.

“Common Stock Equivalents” means any securities of the Company or any Subsidiary
which entitle the holder thereof to acquire Common Stock at any time, including
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exchangeable for, or
otherwise entitles the holder thereof to receive, Common Stock or other
securities that entitle the holder to receive, directly or indirectly, Common
Stock.

“Company Counsel” means Thelen Reid Brown Raysman & Steiner LLP.

“Company Deliverables” has the meaning set forth in Section 2.2(a).

“Disclosure Materials” has the meaning set forth in Section 3.1(h).

2

--------------------------------------------------------------------------------



 

“Effective Date” means the date that the Registration Statement required by
Section 2(a) of the Registration Rights Agreement is first declared effective by
the Commission.

“Evaluation Date” has the meaning set forth in Section 3.1(s).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“GAAP” means U.S. generally accepted accounting principles.

“Intellectual Property Rights” has the meaning set forth in Section 3.1(p).

“Investment Amount” means, with respect to each Investor, the Investment Amount
indicated on such Investor’s signature page to this Agreement.

“Investor Deliverables” has the meaning set forth in Section 2.2(b).

“Investor Party” has the meaning set forth in Section 4.7.

“Lien” means any lien, charge, encumbrance, security interest, right of first
refusal, right of participation or other restrictions of any kind.

“Lockup Agreement” means that certain Lockup Agreement, dated as of the Closing
Date, by and between the Company and Mr. Shunqing Zhang.

“Make Good Escrow Agreement” means the Make Good Escrow Agreement, dated as of
the date hereof, among the Company, Brean Murray, Carret & Co., LLC, as agent,
Securities Transfer Corporation, as escrow agent (the “Make Good Escrow Agent”)
and the Make Good Pledgor, in the form of Exhibit C hereto.

“Make Good Pledgor” means Mr. Shunqing Zhang.

“Material Adverse Effect” means any of (i) a material and adverse effect on the
legality, validity or enforceability of any Transaction Document, (ii) a
material and adverse effect on the results of operations, assets, prospects,
business or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole, or (iii) an adverse impairment to the Company’s
ability to perform on a timely basis its obligations under any Transaction
Document.

“Money Laundering Laws” has the meaning set forth in Section 3.1(ff).

“New York Courts” means the state and federal courts sitting in the City of New
York, Borough of Manhattan.

“OFAC” has the meaning set forth in Section 3.1(ee).

“Outside Date” means the sixtieth day following the date of this Agreement.

“Per Share Purchase Price” equals $1.87.

3

--------------------------------------------------------------------------------



 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Potential 2007 Make Good Shares” means 1,336,898 shares of Common Stock.




“Potential 2008 Make Good Shares” means 1,336,898 shares of Common Stock.




“PRC” means the People’s Republic of China, not including Taiwan, Hong Kong and
Macau.




“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.




“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the date of this Agreement, among the Company and the Investors, in the
form of Exhibit A hereto.

“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Investors of the Shares.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“SEC Reports” has the meaning set forth in Section 3.1(h).

“Securities Act” means the Securities Act of 1933, as amended.

“Share Delivery Date” has the meaning set forth in Section 4.1(c).

“Shares” means the shares of Common Stock being offered and sold to the
Investors by the Company hereunder.

“Short Sales” include, without limitation, all “short sales” as defined in Rule
200 promulgated under Regulation SHO under the Exchange Act and all types of
direct and indirect stock pledges, forward sale contracts, options, puts, calls,
swaps and similar arrangements (including on a total return basis), and sales
and other transactions through non-US broker dealers or foreign regulated
brokers.

“Subsidiary” means any “significant subsidiary” as defined in Rule 1-02(w) of
the Regulation S-X promulgated by the Commission under the Exchange Act.  The
term “Subsidiaries” shall be deemed to include Powersmart, Henan Gengsheng
Refractories Co., Ltd. (“Refractories”) and their respective subsidiaries, with
the effect that all references to Subsidiaries of the Company in this Agreement
shall also refer to Powersmart, Refractories and their respective subsidiaries.

4

--------------------------------------------------------------------------------



 

“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market (other than the OTC Bulletin Board), or (ii) if the Common Stock is not
listed on a Trading Market (other than the OTC Bulletin Board), a day on which
the Common Stock is traded in the over-the-counter market, as reported by the
OTC Bulletin Board, or (iii) if the Common Stock is not quoted on any Trading
Market, a day on which the Common Stock is quoted in the over-the-counter market
as reported by the Pink Sheets LLC (or any similar organization or agency
succeeding to its functions of reporting prices); provided, that in the event
that the Common Stock is not listed or quoted as set forth in (i), (ii) and
(iii) hereof, then Trading Day shall mean a Business Day.

“Trading Market” means whichever of the New York Stock Exchange, the American
Stock Exchange, the NASDAQ Global Select Market, the NASDAQ Global Market, the
NASDAQ Capital Market or OTC Bulletin Board on which the Common Stock is listed
or quoted for trading on the date in question.

“Transaction Documents” means this Agreement, the Registration Rights Agreement,
the Closing Escrow Agreement, the Make Good Escrow Agreement, the Lockup
Agreement and any other documents or agreements executed in connection with the
transactions contemplated hereunder.

ARTICLE 2.
PURCHASE AND SALE

2.1.

Closing

   Subject to the terms and conditions set forth in this Agreement, at the
Closing the Company shall issue and sell to each Investor, and each Investor
shall, severally and not jointly, purchase from the Company, the Shares
representing such Investor’s Investment Amount.  The Closing shall take place at
the offices of Bryan Cave LLP, 1290 Avenue of the Americas, New York, NY 10104
on the Closing Date or at such other location or time as the parties may agree.

2.2.

Closing Deliveries

 

  At the Closing, the Company shall deliver or cause to be delivered to each
Investor the following (the “Company Deliverables”):

(i)

the Closing Escrow Agreement, duly executed by all parties thereto;

(ii)

the Make Good Escrow Agreement, duly executed by all parties thereto;

(iii)

the legal opinion of Company Counsel, in agreed form, addressed to the
Investors;

5

--------------------------------------------------------------------------------



 

(iv)

the legal opinion of special British Virgin Islands counsel to Powersmart, in
agreed form;

(v)

the Registration Rights Agreement, duly executed by the Company; and

(vi)

the Lockup Agreement, duly executed by the Company and Mr. Shunqing Zhang.

(b)

At or prior to the Closing, each Investor shall deliver or cause to be delivered
the following (the “Investor Deliverables”):

(i)

to the Escrow Agent for deposit and disbursement in accordance with the Closing
Escrow Agreement, its Investment Amount, in United States dollars and in
immediately available funds, by wire transfer to an account designated in
writing by the Company for such purpose; and

(ii)

to the Company, the Closing Escrow Agreement, duly executed by such Investor;
and

(iii)

to the Company, the Registration Rights Agreement, duly executed by such
Investor.

(c)

As soon as practicable following the Closing Date, but in no event later than
five (5) Business Days following the Closing Date, the Company shall deliver to
each Investor one or more stock certificates, evidencing Shares with a stated
value equal to such Investor’s Investment Amount, registered in the name of such
Investor.

ARTICLE 3.
REPRESENTATIONS AND WARRANTIES

3.1.

Representations and Warranties of the Company

   The Company hereby makes the following representations and warranties to each
Investor:

(a)

Subsidiaries.  The Company has no direct or indirect Subsidiaries other than as
specified in Schedule 3.1(a).  The Company owns, directly or indirectly, the
capital stock of each Subsidiary in the percentages set forth in Schedule
3.1(a), free and clear of any and all Liens, and all the issued and outstanding
shares of capital stock of each Subsidiary are validly issued and are fully
paid, non-assessable and free of preemptive and similar rights.  Immediately
prior to the Closing, the Company shall own 100% of the equity interests of
Powersmart in accordance with the Exchange Agreement, free and clear of all
Liens.    

(b)

Organization and Qualification.  The Company and each Subsidiary are duly
incorporated or otherwise organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or organization (as
applicable), with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
 Neither the Company nor any Subsidiary is in violation of any of the provisions
of its respective certificate or articles of incorporation, bylaws or other
organizational or charter documents.  The Company and each Subsidiary are duly
qualified to conduct its respective businesses and are in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not, individually or in the aggregate, have or reasonably
be expected to result in a Material Adverse Effect.  

6

--------------------------------------------------------------------------------



 

(c)

Authorization; Enforcement.  The Company and Subsidiaries have the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations thereunder.  The execution and delivery of each of the Transaction
Documents by the Company and each Subsidiary (to the extent such Subsidiary is a
party thereto) and the consummation by each of them of the transactions
contemplated thereby have been duly authorized by all necessary action on the
part of the Company and each Subsidiary and no further action is required by the
Company or Subsidiaries in connection therewith.  Each Transaction Document has
been (or upon delivery will have been) duly executed by the Company (and each
Subsidiary to the extent any such Subsidiary is a party thereto) and, when
delivered in accordance with the terms hereof, will constitute the valid and
binding obligation of the Company (and each such Subsidiary, as applicable)
enforceable against the Company (and each such Subsidiary, as applicable) in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally the enforcement of, creditors’
rights and remedies or by other equitable principles of general application.

(d)

No Conflicts.  The execution, delivery and performance of the Transaction
Documents by the Company (and each such Subsidiary to the extent a party
thereto) and the consummation by the Company (and each such Subsidiary, as
applicable) of the transactions contemplated thereby do not and will not (i)
conflict with or violate any provision of the Company’s or any Subsidiary’s
certificate or articles of incorporation, bylaws or other organizational or
charter documents, or (ii) conflict with, or constitute a default (or an event
that with notice or lapse of time or both would become a default) under, or give
to others any rights of termination, amendment, acceleration or cancellation
(with or without notice, lapse of time or both) of, any agreement, credit
facility, debt or other instrument (evidencing a Company or Subsidiary debt or
otherwise) or other understanding to which the Company or any Subsidiary is a
party or by which any property or asset of the Company or any Subsidiary is
bound or affected, or (iii) result in a violation of any United States or PRC
law, rule, regulation, order, judgment, injunction, decree or other restriction
of any court or governmental authority to which the Company or a Subsidiary is
subject (including federal and state securities laws and regulations), or by
which any property or asset of the Company or a Subsidiary is bound or affected;
except in the case of each of clauses (ii) and (iii), such as could not,
individually or in the aggregate, have or reasonably be expected to result in a
Material Adverse Effect.

(e)

Filings, Consents and Approvals.  Neither the Company nor any Subsidiary is
required to obtain any consent, waiver, authorization or order of, give any
notice to, or make any filing or registration with, any United States or PRC
court or other federal, state, local or other governmental authority or other
Person in connection with the execution, delivery and performance by the Company
and each Subsidiary to the extent a party thereto of the Transaction Documents,
other than (i) the filing with the Commission of one or more Registration
Statements in accordance with the requirements of the Registration Rights
Agreement, (ii) filings required by state securities laws, (iii) the filing of a
Notice of Sale of Securities on Form D with the Commission under Regulation D of
the Securities Act, (iv) the filings required in accordance with Section 4.5 and
(v) those that have been made or obtained prior to the date of this Agreement.

7

--------------------------------------------------------------------------------



 

(f)

Issuance of the Shares.  The Shares are duly authorized and, when issued and
paid for in accordance with the Transaction Documents, will be duly and validly
issued, fully paid and nonassessable, free and clear of all Liens.  The Company
has reserved from its duly authorized capital stock the shares of Common Stock
issuable pursuant to this Agreement in order to issue the Shares.

(g)

Capitalization.  The number of shares and type of all authorized, issued and
outstanding capital stock of the Company, and all shares of Common Stock
reserved for issuance under the Company’s various option and incentive plans, is
specified in Schedule 3.1(g).  The Company owns, directly or indirectly, the
capital stock of each Subsidiary in the percentages set forth in Schedule
3.1(g), free and clear of any and all Liens.  Except as specified in the SEC
Reports, no securities of the Company are entitled to preemptive or similar
rights, and no Person has any right of first refusal, preemptive right, right of
participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents.  Except as specified in the SEC
Reports, there are no outstanding options, warrants, scrip rights to subscribe
to, calls or commitments of any character whatsoever relating to, or securities,
rights or obligations convertible into or exchangeable for, or giving any Person
any right to subscribe for or acquire, any shares of Common Stock, or contracts,
commitments, understandings or arrangements by which the Company or any
Subsidiary is or may become bound to issue additional shares of Common Stock, or
securities or rights convertible or exchangeable into shares of Common Stock.
 The issuance and sale of the Shares will not, immediately or with the passage
of time, obligate the Company or any Subsidiary to issue shares of Common Stock
or other securities to any Person (other than the Investors) and will not result
in a right of any holder of Company or Subsidiary securities to adjust the
exercise, conversion, exchange or reset price under such securities.

(h)

SEC Reports; Financial Statements.  The Company has filed all reports required
to be filed by it under the Securities Act and the Exchange Act, including
pursuant to Section 13(a) or 15(d) thereof, for the twelve months preceding the
date hereof (or such shorter period as the Company was required by law to file
such reports) (the foregoing materials being collectively referred to herein as
the “SEC Reports” and, together with the Schedules to this Agreement (if any),
the “Disclosure Materials”) on a timely basis or has timely filed a valid
extension of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension.  As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act and the rules and regulations of the Commission promulgated
thereunder, and none of the SEC Reports, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.  The financial
statements of the Company included in the SEC Reports comply in all material
respects with applicable accounting requirements and the rules and regulations
of the Commission with respect thereto as in effect at the time of filing.  Such
financial statements have been prepared in accordance with GAAP applied on a
consistent basis during the periods involved, except as may be otherwise
specified in such financial statements or the notes thereto, and fairly present
in all material respects the financial position of the Company and its
consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.  The
Powersmart Financial Statements comply in all material respects with applicable
accounting requirements and the rules and regulations of the Commission with
respect thereto as in effect at the time of filing.  The Powersmart Financial
Statements have been prepared in accordance with GAAP applied on a consistent
basis during the periods involved, except as may be otherwise specified in such
financial statements or the notes thereto, and fairly present in all material
respects the financial position of Powersmart and its consolidated Subsidiaries
as of and for the dates thereof and the results of operations and cash flows for
the periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.

8

--------------------------------------------------------------------------------



 

(i)

Press Releases.  The press releases disseminated by the Company during the
twelve months preceding the date of this Agreement taken as a whole do not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made and when made,
not misleading.

(j)

Material Changes.  Since the date of the latest audited financial statements
included within the SEC Reports, except as specifically disclosed in the SEC
Reports, (i) there has been no event, occurrence or development that has had or
that could reasonably be expected to result in a Material Adverse Effect, (ii)
the Company has not incurred any liabilities (contingent or otherwise) other
than (A) trade payables, accrued expenses and other liabilities incurred in the
ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in the Company’s financial statements pursuant to
GAAP or required to be disclosed in filings made with the Commission, (iii) the
Company has not altered its method of accounting or the identity of its
auditors, (iv) the Company has not declared or made any dividend or distribution
of cash or other property to its stockholders or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock, and (v) the
Company has not issued any equity securities to any officer, director or
Affiliate, except pursuant to existing Company stock option plans. The Company
does not have pending before the Commission any request for confidential
treatment of information.

(k)

Litigation.  There is no Action which (i) adversely affects or challenges the
legality, validity or enforceability of any of the Transaction Documents or the
Shares or (ii) except as specifically disclosed in the SEC Reports, could, if
there were an unfavorable decision, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect.  Neither the
Company nor any Subsidiary, nor any director or officer thereof (in his or her
capacity as such), is or has been the subject of any Action involving a claim of
violation of or liability under federal or state securities laws or a claim of
breach of fiduciary duty, except as specifically disclosed in the SEC Reports.
 There has not been, and to the knowledge of the Company, there is not pending
any investigation by the Commission involving the Company or any current or
former director or officer of the Company (in his or her capacity as such).  The
Commission has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company or any
Subsidiary under the Exchange Act or the Securities Act.

9

--------------------------------------------------------------------------------



 

(l)

Labor Relations.  No material labor dispute exists or, to the knowledge of the
Company, is imminent with respect to any of the employees of the Company.
 Except as set forth on Schedule 3.1(l), neither the Company nor any Subsidiary
has any employment or labor contracts, agreements or other understandings with
any Person.  All such contracts, agreements and/or other understandings set
forth on Schedule 3.1(l) are in full force and effect.  

(m)

Indebtedness; Compliance.  Except as disclosed on Schedule 3.1(m), neither the
Company nor any Subsidiary is a party to any indenture, debt, loan or credit
agreement by which it or any of its properties is bound.  Neither the Company
nor any Subsidiary (i) is in default under or in violation of (and no event has
occurred that has not been waived that, with notice or lapse of time or both,
would result in a default by the Company or any Subsidiary under), nor has the
Company or any Subsidiary received notice of a claim that it is in default under
or that it is in violation of, any indenture, loan or credit agreement or any
other agreement or instrument to which it is a party or by which it or any of
its properties is bound (whether or not such default or violation has been
waived), (ii) is in violation of any order of any court, arbitrator or
governmental body, or (iii) is or has been in violation of any statute, rule or
regulation of any governmental authority, including without limitation all
foreign, federal, state and local laws relating to taxes, environmental
protection, occupational health and safety, product quality and safety and
employment and labor matters, except in each case as could not, individually or
in the aggregate, have or reasonably be expected to result in a Material Adverse
Effect.  The Exchange Agreement complies with all applicable laws, rules and
regulations of the United States and the PRC.  The Company is in compliance with
all effective requirements of the Sarbanes-Oxley Act of 2002, as amended, and
the rules and regulations thereunder, that are applicable to it, except where
such noncompliance could not have or reasonably be expected to result in a
Material Adverse Effect.

(n)

Regulatory Permits.  The Company and the Subsidiaries possess all certificates,
authorizations and permits issued by the appropriate federal, state, local or
foreign regulatory authorities necessary to conduct their respective businesses
as described in the SEC Reports, except where the failure to possess such
permits could not, individually or in the aggregate, have or reasonably be
expected to result in a Material Adverse Effect, and neither the Company nor any
Subsidiary has received any notice of proceedings relating to the revocation or
modification of any such permits.

(o)

Title to Assets.  The Company and the Subsidiaries have valid land use rights
for all real property that is material to their respective businesses and good
and marketable title in all personal property owned by them that is material to
their respective businesses, in each case free and clear of all Liens, except
for Liens as do not materially affect the value of such property and do not
materially interfere with the use made and proposed to be made of such property
by the Company and the Subsidiaries. Any real property and facilities held under
lease by the Company and the Subsidiaries are held by them under valid,
subsisting and enforceable leases of which the Company and the Subsidiaries are
in compliance, except as could not, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect.

10

--------------------------------------------------------------------------------



 

(p)

Patents and Trademarks.  The Company and the Subsidiaries have, or have rights
to use, all patents (including patent number ZL 00137106.1), patent
applications, trademarks, trademark applications, service marks, trade names,
copyrights, licenses and other similar rights that are necessary or material for
use in connection with their respective businesses as described in the SEC
Reports and which the failure to so have could, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse Effect
(collectively, the “Intellectual Property Rights”).  Neither the Company nor any
Subsidiary has received a written notice that the Intellectual Property Rights
used by the Company or any Subsidiary violates or infringes upon the rights of
any Person.  Except as set forth in the SEC Reports, to the knowledge of the
Company, all such Intellectual Property Rights are enforceable and there is no
existing infringement by another Person of any of the Intellectual Property
Rights.  No former or current employee, no former or current consultant, and no
third-party joint developer of the Company or any Subsidiary has any
Intellectual Property Rights made, developed, conceived, created or written by
the aforesaid employee or consultant during the period of his or her retention
by the Company or any Subsidiary, as the case may be, which can be asserted
against the Company or any Subsidiary, as the case may be.

(q)

Insurance.  Except as specified in Schedule 3.1(q), the Company and the
Subsidiaries are insured by insurers of recognized financial responsibility
against such losses and risks and in such amounts as are prudent and customary
in the businesses in which the Company and the Subsidiaries are engaged.  The
Company has no reason to believe that it will not be able to renew its and the
Subsidiaries’ existing insurance coverage as and when such coverage expires or
to obtain similar coverage from similar insurers as may be necessary to continue
its business on terms consistent with market for the Company’s and such
Subsidiaries’ respective lines of business.

(r)

Transactions With Affiliates and Employees; Customers.  Except as set forth in
the SEC Reports, none of the officers or directors of the Company and, to the
knowledge of the Company, none of the employees of the Company is presently a
party to any transaction with the Company or any Subsidiary (other than for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner.  No material customer of the Company or any Subsidiary has indicated
their intention to diminish their relationship with the Company or any
Subsidiary (as the case may be) and neither the Company nor any Subsidiary has
any knowledge from which it could reasonably conclude that any such customer
relationship may be adversely affected.

(s)

Internal Accounting Controls.  The Company and the Subsidiaries maintain a
system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain asset accountability, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization, and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.  The Company has established disclosure controls and procedures (as
defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and
designed such disclosure controls and procedures to ensure that material
information relating to the Company, including its Subsidiaries, is made known
to the certifying officers by others within those entities, particularly during
the period in which the Company’s Form 10-K or 10-Q, as the case may be, is
being prepared.  The Company’s certifying officers have evaluated the
effectiveness of the Company’s controls and procedures in accordance with Item
307 of Regulation S-K under the Exchange Act for the Company’s most recently
ended fiscal quarter or fiscal year-end (such date, the “Evaluation Date”).  The
Company presented in its most recently filed Form 10-K or Form 10-Q the
conclusions of the certifying officers about the effectiveness of the disclosure
controls and procedures based on their evaluations as of the Evaluation Date.
 Since the Evaluation Date, there have been no significant changes in the
Company’s internal controls (as such term is defined in Item 308(c) of
Regulation S-K under the Exchange Act) or, to the Company’s knowledge, in other
factors that could significantly affect the Company’s internal controls.

11

--------------------------------------------------------------------------------



 

(t)

Solvency.  Based on the financial condition of the Company as of the Closing
Date (and assuming that the Closing shall have occurred), (i) the Company’s fair
saleable value of its assets exceeds the amount that will be required to be paid
on or in respect of the Company’s existing debts and other liabilities
(including known contingent liabilities) as they mature, (ii) the Company’s
assets do not constitute unreasonably small capital to carry on its business for
the current fiscal year as now conducted and as proposed to be conducted
including its capital needs taking into account the particular capital
requirements of the business conducted by the Company, and projected capital
requirements and capital availability thereof, and (iii) the current cash flow
of the Company, together with the proceeds the Company would receive, were it to
liquidate all of its assets, after taking into account all anticipated uses of
the cash, would be sufficient to pay all amounts on or in respect of its debt
when such amounts are required to be paid.  The Company does not intend to incur
debts beyond its ability to pay such debts as they mature (taking into account
the timing and amounts of cash to be payable on or in respect of its debt).

(u)

Certain Fees.  Except as described in Schedule 3.1(u), no brokerage or finder’s
fees or commissions are or will be payable by the Company to any broker,
financial advisor or consultant, finder, placement agent, investment banker,
bank or other Person with respect to the transactions contemplated by this
Agreement.  The Investors shall have no obligation with respect to any fees or
with respect to any claims (other than such fees or commissions owed by an
Investor pursuant to written agreements executed by such Investor which fees or
commissions shall be the sole responsibility of such Investor) made by or on
behalf of other Persons for fees of a type contemplated in this Section that may
be due in connection with the transactions contemplated by this Agreement.

(v)

Certain Registration Matters. Assuming the accuracy of the Investors’
representations and warranties set forth in Section 3.2(b)-(e), no registration
under the Securities Act is required for the offer and sale of the Shares by the
Company to the Investors under the Transaction Documents.  The Company is
eligible to register its Common Stock for resale by the Investors under Form S-1
promulgated under the Securities Act.  Except as specified in Schedule 3.1(v),
the Company has not granted or agreed to grant to any Person any rights
(including “piggy-back” registration rights) to have any securities of the
Company registered with the Commission or any other governmental authority that
have not been satisfied.

12

--------------------------------------------------------------------------------



 

(w)

Listing and Maintenance Requirements.  Except as specified in the SEC Reports,
the Company has not, in the two years preceding the date hereof, received notice
from any Trading Market to the effect that the Company is not in compliance with
the listing or maintenance requirements thereof.  The Company is, and has no
reason to believe that it will not in the foreseeable future continue to be, in
compliance with the listing and maintenance requirements for continued listing
of the Common Stock on the Trading Market on which the Common Stock is currently
listed or quoted.  The issuance and sale of the Shares under the Transaction
Documents does not contravene the rules and regulations of the Trading Market on
which the Common Stock is currently listed or quoted, and no approval of the
stockholders of the Company thereunder is required for the Company to issue and
deliver to the Investors the Shares contemplated by the Transaction Documents.

(x)

Investment Company.  The Company is not, and is not an Affiliate of, and
immediately following the Closing will not have become, an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.

(y)

Application of Takeover Protections.  The Company has taken all necessary
action, if any, in order to render inapplicable any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under the Company’s Articles
of Incorporation (or similar charter documents) or the laws of its state of
incorporation that is or could become applicable to the Investors as a result of
the Investors and the Company fulfilling their obligations or exercising their
rights under the Transaction Documents, including without limitation the
Company’s issuance of the Shares and the Investors’ ownership of the Shares.

(z)

No Additional Agreements.  The Company does not have any agreement or
understanding with any Investor with respect to the transactions contemplated by
the Transaction Documents other than as specified in the Transaction Documents.

(aa)

Consultation with Auditors.  The Company has consulted its independent auditors
concerning the accounting treatment of the transactions contemplated by the
Transaction Documents, and in connection therewith has furnished such auditors
complete copies of the Transaction Documents.

(bb)

Make Good Shares.  Make Good Pledgor is the sole record and beneficial owner of
the 2007 Make Good Shares and 2008 Make Good Shares, and holds such shares free
and clear of all pledges, liens and encumbrances.

(cc)

Foreign Corrupt Practices Act.  Neither the Company nor any Subsidiary, nor to
the knowledge of the Company, any agent or other person acting on behalf of any
of the Company or any Subsidiary, has, directly or indirectly, (i) used any
funds, or will use any proceeds from the sale of the Securities, for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company or any Subsidiary (or made
by any Person acting on their behalf of which the Company is aware) which is in
violation of law, or (iv) has violated in any material respect any provision of
the Foreign Corrupt Practices Act of 1977, as amended, and the rules and
regulations thereunder.

13

--------------------------------------------------------------------------------



 

(dd)

PFIC.  Neither the Company nor any Subsidiary is or intends to become a “passive
foreign investment company” within the meaning of Section 1297 of the U.S.
Internal Revenue Code of 1986, as amended.

(ee)

OFAC. Neither the Company nor any Subsidiary nor, to the knowledge of the
Company, any director, officer, agent, employee, Affiliate or Person acting on
behalf of the Company or any Subsidiary is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not directly or indirectly
use the proceeds of the sale of the Securities, or lend, contribute or otherwise
make available such proceeds to any Subsidiary, joint venture partner or other
Person or entity, towards any sales or operations in Cuba, Iran, Syria, Sudan,
Myanmar or any other country sanctioned by OFAC or for the purpose of financing
the activities of any Person currently subject to any U.S. sanctions
administered by OFAC.

(ff)

Money Laundering Laws. The operations of each of the Company and any Subsidiary
are and have been conducted at all times in compliance with the money laundering
statutes of applicable jurisdictions, the rules and regulations thereunder and
any related or similar rules, regulations or guidelines, issued, administered or
enforced by any applicable governmental agency (collectively, the “Money
Laundering Laws”) and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company
and/or any Subsidiary with respect to the Money Laundering Laws is pending or,
to the best knowledge of the Company, threatened.

(gg)

Representations and Warranties Relating to Refractories.

(i)

All material consents, approvals, authorizations or licenses requisite under PRC
law for the due and proper establishment and operation of Refractories have been
duly obtained from the relevant PRC governmental authorities and are in full
force and effect.

(ii)

All filings and registrations with the PRC governmental authorities required in
respect of Refractories and its operations including, without limitation, the
registration with the Ministry of Commerce, the State Administration of Industry
and Commerce, the State Administration for Foreign Exchange, tax bureau and
customs authorities have been duly completed in accordance with the relevant PRC
rules and regulations, except where, the failure to complete such filings and
registrations does not, and would not, individually or in the aggregate, have a
Material Adverse Effect.

14

--------------------------------------------------------------------------------



 

(iii)

Refractories has complied with all relevant PRC laws and regulations regarding
the contribution and payment of its registered share capital, the payment
schedule of which has been approved by the relevant PRC governmental
authorities.  There are no outstanding rights of, or commitments made by the
Company or any Subsidiary to sell any equity interest in Refractories.

(iv)

Refractories is not in receipt of any letter or notice from any relevant PRC
governmental authority notifying it of revocation of any licenses or
qualifications issued to it or any subsidy granted to it by any PRC governmental
authority for non-compliance with the terms thereof or with applicable PRC laws,
or the need for compliance or remedial actions in respect of the activities
carried out by Refractories, except such revocation does not, and would not,
individually or in the aggregate, have a Material Adverse Effect.

(v)

Refractories has conducted its business activities within the permitted scope of
business or has otherwise operated its business in compliance with all relevant
legal requirements and with all requisite licenses and approvals granted by
competent PRC governmental authorities other than such non-compliance that do
not, and would not, individually or in the aggregate, have a Material Adverse
Effect.  As to licenses, approvals and government grants and concessions
requisite or material for the conduct of any part of Refractories’ business
which is subject to periodic renewal, the Company has no knowledge of any
grounds on which such requisite renewals will not be granted by the relevant PRC
governmental authorities.

(vi)

With regard to employment and staff or labor, Refractories has complied with all
applicable PRC laws and regulations in all material respects, including without
limitation, laws and regulations pertaining to welfare funds, social benefits,
medical benefits, insurance, retirement benefits, pensions or the like, other
than such non-compliance that do not, and would not, individually or in the
aggregate, have a Material Adverse Effect.

(hh)

Disclosure.  The Company confirms that neither it nor any Person acting on its
behalf has provided any Investor or its respective agents or counsel with any
information that the Company believes constitutes material, non-public
information concerning the Company, the Subsidiaries or their respective
businesses, except insofar as the existence and terms of the proposed
transactions contemplated hereunder may constitute such information. The Company
understands and confirms that the Investors will rely on the foregoing
representations and covenants in effecting transactions in securities of the
Company.  All disclosure provided to the Investors regarding the Company, the
Subsidiaries or their respective businesses and the transactions contemplated
hereby, furnished by or on behalf of the Company and each Subsidiary (including
the representations and warranties of the Company set forth in this Agreement)
are true and correct and do not contain any untrue statement of a material fact
or omit to state any material fact necessary in order to make the statements
made therein, in light of the circumstances under which they were made, not
misleading.  Notwithstanding the foregoing, any draft of the Registration
Statement to be filed on Form S-1 in connection with the transactions
contemplated hereby that was provided to the Investors prior to the date hereof
was incomplete in the form distributed, and such Investor is not relying on such
draft on Form S-1 in making its decision to enter into the transactions
contemplated hereby.

15

--------------------------------------------------------------------------------



 

Each Investor acknowledges and agrees that the Company has not made nor makes
any representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in this Section 3.1.

3.2.

Representations and Warranties of the Investors

   Each Investor hereby, for itself and for no other Investor, represents and
warrants to the Company as follows:

(a)

Organization; Authority.  Such Investor is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by the applicable
Transaction Documents and otherwise to carry out its obligations thereunder. The
execution, delivery and performance by such Investor of the transactions
contemplated by this Agreement has been duly authorized by all necessary
corporate or, if such Investor is not a corporation, such partnership, limited
liability company or other applicable like action, on the part of such Investor.
 Each of this Agreement and the Registration Rights Agreement has been duly
executed by such Investor, and when delivered by such Investor in accordance
with the terms hereof, will constitute the valid and legally binding obligation
of such Investor, enforceable against it in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.

(b)

Investment Intent.  Such Investor is acquiring the Shares as principal for its
own account for investment purposes only and not with a view to or for
distributing or reselling such Shares or any part thereof, without prejudice,
however, to such Investor’s right at all times to sell or otherwise dispose of
all or any part of such Shares in compliance with applicable federal and state
securities laws.  Subject to the immediately preceding sentence, nothing
contained herein shall be deemed a representation or warranty by such Investor
to hold the Shares for any period of time.  Such Investor is acquiring the
Shares hereunder in the ordinary course of its business. Such Investor does not
have any agreement or understanding, directly or indirectly, with any Person to
distribute any of the Shares.

(c)

Investor Status.  At the time such Investor was offered the Shares, it was, and
at the date hereof it is, an “accredited investor” as defined in Rule 501(a)
under the Securities Act.  Such Investor is not a registered broker-dealer under
Section 15 of the Exchange Act.

(d)

General Solicitation.  Such Investor is not purchasing the Shares as a result of
any advertisement, article, notice or other communication regarding the Shares
published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
solicitation or general advertisement.

(e)

Access to Information.  Such Investor acknowledges that it has reviewed the
Disclosure Materials and has been afforded (i) the opportunity to ask such
questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Shares and the merits and risks of investing in the Shares; (ii)
access to information about the Company and the Subsidiaries and their
respective financial condition, results of operations, business, properties,
management and prospects sufficient to enable it to evaluate its investment; and
(iii) the opportunity to obtain such additional information that the Company
possesses or can acquire without unreasonable effort or expense that is
necessary to make an informed investment decision with respect to the
investment.  Neither such inquiries nor any other investigation conducted by or
on behalf of such Investor or its representatives or counsel shall modify, amend
or affect such Investor’s right to rely on the truth, accuracy and completeness
of the Disclosure Materials and the Company’s representations and warranties
contained in the Transaction Documents.  Such Investor acknowledges that
notwithstanding the foregoing, any draft of the Registration Statement to be
filed on Form S-1 in connection with the transactions contemplated hereby that
was provided to such Investor prior to the date hereof was incomplete in the
form distributed, and such Investor is not relying on such draft on Form S-1 in
making its decision to enter into the transactions contemplated hereby.

16

--------------------------------------------------------------------------------



 

(f)

Certain Trading Activities.  Such Investor has not directly or indirectly, nor
has any Person acting on behalf of or pursuant to any understanding with such
Investor, engaged in any transactions in the securities of the Company
(including, without limitations, any Short Sales involving the Company’s
securities) since the earlier to occur of (1) the time that such Investor was
first contacted by the Company or Brean Murray, Carret & Co., LLC regarding an
investment in the Company and (2) the 30th day prior to the date of this
Agreement.  Such Investor covenants that neither it nor any Person acting on its
behalf or pursuant to any understanding with it will engage in any transactions
in the securities of the Company (including Short Sales) prior to the time that
the transactions contemplated by this Agreement are publicly disclosed.

(g)

Independent Investment Decision.  Such Investor has independently evaluated the
merits of its decision to purchase the Shares pursuant to the Transaction
Documents, and such Investor confirms that it has not relied on the advice of
any other Investor’s business and/or legal counsel in making such decision.
 Such Investor has not relied on the business or legal advice of Brean Murray,
Carret & Co., LLC or any of its agents, counsel or Affiliates in making its
investment decision hereunder, and confirms that none of such Persons has made
any representations or warranties to such Investor in connection with the
transactions contemplated by the Transaction Documents.

The Company acknowledges and agrees that no Investor has made or makes any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in this Section 3.2.

ARTICLE 4.
OTHER AGREEMENTS OF THE PARTIES

 

4.1.         (a)            Shares may only be disposed of in compliance with
state and federal securities laws.  In connection with any transfer of the
Shares other than pursuant to an effective registration statement, to the
Company, to an Affiliate of an Investor or in connection with a pledge as
contemplated in Section 4.1(b), the Company may require the transferor thereof
to provide to the Company an opinion of counsel selected by the transferor, the
form and substance of which opinion shall be reasonably satisfactory to the
Company, to the effect that such transfer does not require registration of such
transferred Shares under the Securities Act.

17

--------------------------------------------------------------------------------



 

(b)

Certificates evidencing the Shares will contain the following legend, until such
time as they are not required under Section 4.1(c):

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
"SECURITIES ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.  THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT SECURED BY SUCH SECURITIES.

The Company acknowledges and agrees that an Investor may from time to time
pledge, and/or grant a security interest in some or all of the Shares pursuant
to a bona fide margin agreement in connection with a bona fide margin account
and, if required under the terms of such agreement or account, such Investor may
transfer pledged or secured Shares to the pledgees or secured parties.  Such a
pledge or transfer would not be subject to approval or consent of the Company
and no legal opinion of legal counsel to the pledgee, secured party or pledgor
shall be required in connection with the pledge, but such legal opinion may be
required in connection with a subsequent transfer following default by the
Investor transferee of the pledge.  No notice shall be required of such pledge.
 At the appropriate Investor’s expense, the Company will execute and deliver
such reasonable documentation as a pledgee or secured party of Shares may
reasonably request in connection with a pledge or transfer of the Shares
including the preparation and filing of any required prospectus supplement under
Rule 424(b)(3) of the Securities Act or other applicable provision of the
Securities Act to appropriately amend the list of Selling Stockholders
thereunder.  Except as otherwise provided in Section 4.1(c), any Shares subject
to a pledge or security interest as contemplated by this Section 4.1(b) shall
continue to bear the legend set forth in this Section 4.1(b) and be subject to
the restrictions on transfer set forth in Section 4.1(a).

(c)

Certificates evidencing Shares shall not contain any legend (including the
legend set forth in Section 4.1(b)): (i) while a registration statement
(including the Registration Statement) covering such Shares is then effective,
or (ii) following a sale or transfer of such Shares pursuant to Rule 144
(assuming the transferor is not an Affiliate of the Company), or (iii) while
such Shares are eligible for sale under Rule 144(k).  If a registration
statement covering such Shares is then effective, and an Investor shall have
delivered to the Company or the Company’s transfer agent the certificate
representing Shares containing a restrictive legend, the Company shall deliver
or cause to be delivered to such Investor a certificate representing such Shares
that is free from all restrictive or other legends by the third Trading Day
following the delivery of such Shares to the Company or the Company’s transfer
agent.  If an Investor shall make a sale or transfer of Shares either (x)
pursuant to Rule 144 or (y) pursuant to a registration statement and in each
case shall have delivered to the Company or the Company’s transfer agent the
certificate representing Shares containing a restrictive legend which are the
subject of such sale or transfer and a representation letter in customary form
(the date of such sale or transfer and Share delivery being the “Share Delivery
Date”) and (1) the Company shall fail to deliver or cause to be delivered to
such Investor a certificate representing such Shares that is free from all
restrictive or other legends by the third Trading Day following the Share
Delivery Date and (2) following such third Trading Day after the Share Delivery
Date and prior to the time such Shares are received free from restrictive
legends, the Investor, or any third party on behalf of such Investor, purchases
(in an open market transaction or otherwise) shares of Common Stock to deliver
in satisfaction of a sale by the Investor of such Shares (a "Buy-In"), then the
Company shall pay in cash to the Investor (for costs incurred either directly by
such Investor or on behalf of a third party) the amount by which the total
purchase price paid for Common Stock as a result of the Buy-In (including
brokerage commissions, if any) exceed the proceeds received by such Investor as
a result of the sale to which such Buy-In relates.  The Investor shall provide
the Company written notice indicating the amounts payable to the Investor in
respect of the Buy-In.

18

--------------------------------------------------------------------------------



 

4.2.

Furnishing of Information

   As long as any Investor owns the Shares, the Company covenants to timely file
(or obtain extensions in respect thereof and file within the applicable grace
period) all reports required to be filed by the Company after the date hereof
pursuant to the Exchange Act.  As long as any Investor owns Shares, if the
Company is not required to file reports pursuant to such laws, it will prepare
and furnish to the Investors and make publicly available in accordance with Rule
144(c) such information as is required for the Investors to sell the Shares
under Rule 144.  The Company further covenants that it will take such further
action as any holder of Shares may reasonably request, all to the extent
required from time to time to enable such Person to sell the Shares without
registration under the Securities Act within the limitation of the exemptions
provided by Rule 144.

4.3.

Integration

   The Company shall not, and shall use its best efforts to ensure that no
Affiliate of the Company shall, sell, offer for sale or solicit offers to buy or
otherwise negotiate in respect of any security (as defined in Section 2 of the
Securities Act) that would be integrated with the offer or sale of the Shares in
a manner that would require the registration under the Securities Act of the
sale of the Shares to the Investors, or that would be integrated with the offer
or sale of the Shares for purposes of the rules and regulations of any Trading
Market in a manner that would require stockholder approval of the sale of the
Shares to the Investors.

4.4.

Subsequent Registrations

   Other than pursuant to the Registration Statement, prior to the Effective
Date, the Company may not file any registration statement (other than on Form
S-8)  with the Commission with respect to any securities of the Company.

19

--------------------------------------------------------------------------------



 

4.5.

Securities Laws Disclosure; Publicity

   By 9:30 a.m. (New York time) on the Trading Day following the Closing Date,
the Company shall issue press releases disclosing the transactions contemplated
hereby and the Closing.  Within two (2) Business Days following the Closing Date
the Company will file a Current Report on Form 8-K disclosing the Closing and
the material terms of the Transaction Documents (and attach as exhibits thereto
the Transaction Documents).  In addition, the Company will make such other
filings and notices in the manner and time required by the Commission and the
Trading Market on which the Common Stock is listed.  Notwithstanding the
foregoing, the Company shall not publicly disclose the name of any Investor, or
include the name of any Investor in any filing with the Commission (other than
the Registration Statement and any exhibits to filings made in respect of this
transaction in accordance with periodic filing requirements under the Exchange
Act) or any regulatory agency or Trading Market, without the prior written
consent of such Investor, except to the extent such disclosure is required by
law or Trading Market regulations.

4.6.

Limitation on Issuance of Future Priced Securities

   During the six months following the Closing Date, the Company shall not issue
any “Future Priced Securities” as such term is described by NASD IM-4350-1.

4.7.

Indemnification of Investors

   In addition to the indemnity provided in the Registration Rights Agreement,
the Company will indemnify and hold the Investors and their directors, officers,
shareholders, partners, employees and agents (each, an “Investor Party”)
harmless from any and all losses, liabilities, obligations, claims,
contingencies, damages, costs and expenses, including all judgments, amounts
paid in settlements, court costs and reasonable attorneys’ fees and costs of
investigation (collectively, “Losses”) that any such Investor Party may suffer
or incur as a result of or relating to any misrepresentation, breach or
inaccuracy of any representation, warranty, covenant or agreement made by the
Company in any Transaction Document.  In addition to the indemnity contained
herein, the Company will reimburse each Investor Party for its reasonable legal
and other expenses (including the cost of any investigation, preparation and
travel in connection therewith) incurred in connection therewith, as such
expenses are incurred.  Except as otherwise set forth herein, the mechanics and
procedures with respect to the rights and obligations under this Section 4.7
shall be the same as those set forth in Section 5 of the Registration Rights
Agreement.

4.8.

Non-Public Information

   The Company covenants and agrees that neither it nor any other Person acting
on its behalf will provide any Investor or its agents or counsel with any
information that the Company believes constitutes material non-public
information, unless prior thereto such Investor shall have executed a written
agreement regarding the confidentiality and use of such information.  The
Company understands and confirms that each Investor shall be relying on the
foregoing representations in effecting transactions in securities of the
Company.

4.9.

Listing of Shares

   The Company agrees, (i) if the Company applies to have the Common Stock
traded on any other Trading Market, it will include in such application the
Shares, and will take such other action as is necessary or desirable to cause
the Shares to be listed on such other Trading Market as promptly as possible,
and (ii) it will take all action reasonably necessary to continue the listing
and trading of its Common Stock on a Trading Market and will comply in all
material respects with the Company’s reporting, filing and other obligations
under the bylaws or rules of the Trading Market.

20

--------------------------------------------------------------------------------



 

4.10.

Use of Proceeds

   The Company will use the net proceeds from the sale of the Shares hereunder
to support the launch of Powersmart’s Fine Precision Abrasives product line as
well as for working capital purposes and not for the satisfaction of any portion
of the Company’s debt (other than payment of trade payables and accrued expenses
in the ordinary course of the Company’s business and consistent with prior
practices), or to redeem any Common Stock or Common Stock Equivalents.

4.11.

Make Good Shares.  

(a)

The Make Good Pledgor agrees that in the event that the after tax net income
reported in the 2007 Annual Report is less than $8,200,000 (the “2007 Guaranteed
ATNI”), the Make Good Pledgor will transfer (in accordance with the Make Good
Escrow Agreement) to the Investors on a pro-rata basis (determined by dividing
each Investor’s Investment Amount by the aggregate of all Investment Amounts
delivered to the Company by the Investors hereunder) for no consideration other
than their part of their respective Investment Amount at Closing, a number of
shares of Common Stock (as equitably adjusted for any stock splits, stock
combinations, stock dividends or similar transactions) in accordance with the
table below, based on the level of after tax net income reported in the 2007
Annual Report (such shares issuable to the Investors, the “2007 Make Good
Shares”):

Percentage of Potential 2007 Make After Tax Net Income Reported in Good Shares
Issuable to Investors 2007 Annual Report 25% $7,000,000-$8,199,999.99 50%
$6,000,000-$6,999,999.99 75% $5,000,000-$5,999,999.99 100% Less than $5,000,000
   

In the event that the after tax net income reported in the 2008 Annual Report is
less than $13,500,000 (the “2008 Guaranteed ATNI”), the Make Good Pledgor will
transfer (in accordance with the Make Good Escrow Agreement) to the Investors on
a pro rata basis (determined by dividing each Investor’s Investment Amount by
the aggregate of all Investment Amounts delivered to the Company by the
Investors hereunder) for no consideration other than their part of their
respective Investment Amount at Closing, a number of shares of Common Stock (as
equitably adjusted for any stock splits, stock combinations, stock dividends or
similar transactions) in accordance with the table below, based on the level of
after tax net income reported in the 2008 Annual Report (such shares issuable to
the Investors, the “2008 Make Good Shares”):

Percentage of Potential 2008 Make After Tax Net Income Reported in Good Shares
Issuable to Investors 2008 Annual Report 25% $12,000,000-$13,499,999.99 50%
$10,500,000-$11,999,999.99 75% $9,000,000-$10,499,999.99

100%

Less than $9,000,000

   

21

--------------------------------------------------------------------------------



 

In the event that the after tax net income reported in the 2007 Annual Report is
equal to or greater than the 2007 Guaranteed ATNI, no transfer of the Potential
2007 Make Good Shares shall be required by the Make Good Pledgor to the
Investors and such Potential 2007 Make Good Shares shall be returned to the Make
Good Pledgor in accordance with the Make Good Escrow Agreement.  In the event
that the after tax net income reported in the 2008 Annual Report is equal to or
greater than the 2008 Guaranteed ATNI, no transfer of the Potential 2008 Make
Good Shares shall be required by the Make Good Pledgor to the Investors and such
Potential 2008 Make Good Shares shall be returned to the Make Good Pledgor in
accordance with the Make Good Escrow Agreement.  Any such transfer of 2007 Make
Good Shares or 2008 Make Good Shares shall be made to the Investors within 10
Business Days after the date on which the 2007 Annual Report or 2008 Annual
Report, as applicable, is filed.  Notwithstanding the foregoing, the parties
agree that for purposes of determining whether or not the 2007 Guaranteed ATNI
or the 2008 Guaranteed ATNI have been achieved, the release of the Potential
2007 Make Good Shares or the Potential 2008 Make Good Shares to the Make Good
Pledgor as a result of the operation of the Make Good Escrow Agreement shall not
be deemed to be an expense, charge, or other deduction from revenues even though
GAAP may require contrary treatment.

(b)

In connection with the foregoing, the Make Good Pledgor agrees that within three
Trading Days following the Closing, the Make Good Pledgor will deposit all
Potential 2007 Make Good Shares and Potential 2008 Make Good Shares into escrow
in accordance with the Make Good Escrow Agreement along with bank signature
stamped stock powers executed in blank (or such other signed instrument of
transfer acceptable to the Company’s transfer agent), and the handling and
disposition of the Potential 2007 Make Good Shares and Potential 2008 Make Good
Shares shall be governed by this Section 4.11 and the Make Good Escrow
Agreement.  The Make Good Pledgor’s obligation to transfer shares of Common
Stock to Investors pursuant to this Section 4.11 shall run only to the benefit
of the Investors who hold Shares when the 2007 Guaranteed ATNI and the 2008
Guaranteed ATNI are calculated, and any release of the 2007 Make Good Shares or
the 2008 Make Good Shares to the Investors shall be distributed on a pro rata
basis, based on the number of Shares then held by each such Investor, for no
additional consideration.

(c)

The Company covenants and agrees that upon any transfer of 2007 Make Good Shares
or 2008 Make Good Shares to the Investors in accordance with the Make Good
Escrow Agreement, the Company shall promptly instruct its transfer agent to
reissue such 2007 Make Good Shares or 2008 Make Good Shares in the applicable
Investor’s name and deliver the same as directed by such Investor.

(d)

If any term or provision of this Section 4.11 is in contradiction of or
conflicts with any term or provision of the Make Good Escrow Agreement, the
terms of the Make Good Escrow Agreement shall control.

22

--------------------------------------------------------------------------------



 

ARTICLE 5.
CONDITIONS PRECEDENT TO CLOSING

5.1.

Conditions Precedent to the Obligations of the Investors to Purchase Shares

   The obligation of each Investor to acquire Shares at the Closing is subject
to the satisfaction or waiver by such Investor, at or before the Closing, of
each of the following conditions:

(a)

Representations and Warranties.  The representations and warranties of the
Company contained herein shall be true and correct in all material respects as
of the date when made and as of the Closing as though made on and as of such
date;

(b)

Performance.  The Company shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by it at or
prior to the Closing;

(c)

No Injunction.  No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents;

(d)

Adverse Changes.  Since the date of execution of this Agreement, no event or
series of events shall have occurred that reasonably could have or result in a
Material Adverse Effect or a material adverse change with respect to Powersmart;

(e)

Powersmart Financial Statements.  Powersmart shall have delivered to the Company
audited financial statements for the fiscal years ended December 31, 2006, 2005
and 2004 (collectively, the “Powersmart Financial Statements”);

(f)

PRC Opinion.  The Company shall have delivered to the Investors, and the
Investors shall be able to rely upon, the legal opinion that Powersmart shall
have received from its legal counsel in the PRC that confirms the legality under
Chinese law of the restructuring being effected by Powersmart in connection with
the Exchange Agreement, the obligations of which having been assigned to and
assumed by the Company, and that is otherwise satisfactory to the Company, the
shareholders of Powersmart, Powersmart and the Investors;

(g)

Exchange Agreement Form 8-K.  Concurrently with the Closing, the Company shall
have acquired all of the outstanding equity interests of Powersmart pursuant to
the Exchange Agreement, and the Company shall provide the Investors with a draft
of the Current Report on Form 8-K to be filed with two (2) Business Days
following the Closing Date, containing the requisite audited financial
statements of Powersmart and other required disclosure with respect to
Powersmart, which draft provided to the Investors will remain subject to further
revision by the Company prior to filing within two (2) Business Days following
the Closing Date;

(h)

Company Deliverables.  The Company shall have delivered the Company Deliverables
in accordance with Section 2.2(a); and

23

--------------------------------------------------------------------------------



 

(i)

Termination.  This Agreement shall not have been terminated as to such Investor
in accordance with Section 6.5.

5.2.

Conditions Precedent to the Obligations of the Company to sell Shares

   The obligation of the Company to sell Shares at the Closing is subject to the
satisfaction or waiver by the Company, at or before the Closing, of each of the
following conditions:

(a)

Representations and Warranties.  The representations and warranties of each
Investor contained herein shall be true and correct in all material respects as
of the date when made and as of the Closing Date as though made on and as of
such date;

(b)

Performance.  Each Investor shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by such
Investor at or prior to the Closing;

(c)

No Injunction.  No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents;

(d)

Investors Deliverables.  Each Investor shall have delivered its Investors
Deliverables in accordance with Section 2.2(b); and

(e)

Termination.  This Agreement shall not have been terminated as to such Investor
in accordance with Section 6.5.

ARTICLE 6.
MISCELLANEOUS

6.1.

Fees and Expenses

   Each party shall pay the fees and expenses of its advisers, counsel,
accountants and other experts, if any, and all other expenses incurred by such
party incident to the negotiation, preparation, execution, delivery and
performance of the Transaction Documents.  The Company shall pay all stamp and
other taxes and duties levied in connection with the sale of the Shares.

6.2.

Entire Agreement

   The Transaction Documents, together with the Exhibits and Schedules thereto,
contain the entire understanding of the parties with respect to the subject
matter hereof and supersede all prior agreements, understandings, discussions
and representations, oral or written, with respect to such matters, which the
parties acknowledge have been merged into such documents, exhibits and
schedules.

6.3.

Notices

   Any and all notices or other communications or deliveries required or
permitted to be provided hereunder shall be in writing and shall be deemed given
and effective on the earliest of (a) the date of transmission, if such notice or
communication is delivered via facsimile (provided the sender receives a
machine-generated confirmation of successful transmission) at the facsimile
number specified in this Section prior to 5:30 p.m. (New York City time) on a
Trading Day, (b) the next Trading Day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number
specified in this Section on a day that is not a Trading Day or later than 5:30
p.m. (New York City time) on any Trading Day, (c) the Trading Day following the
date of mailing, if sent by U.S. nationally recognized overnight courier
service, or (d) upon actual receipt by the party to whom such notice is required
to be given.  The address for such notices and communications shall be as
follows:

24

--------------------------------------------------------------------------------



 

If to the Company:

Point Acquisition Corporation

No. 88 Gengsheng Road, Dayugou Town

Gongyi, Henan China  451271

Facsimile: 86-371-64059846

Attn: Shunqing Zhang

  




With a copy to:

Thelen Reid Brown Raysman & Steiner LLP

701 8th Street NW

Washington, D.C. 20001

Facsimile:  (202) 508-4321

Attn.:  Joseph R. Tiano, Jr., Esq.




If to an Investor:

To the address set forth under such Investor’s name on the signature pages
hereof;

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

6.4.

Amendments; Waivers; No Additional Consideration

   No provision of this Agreement may be waived or amended except in a written
instrument signed by the Company and the Investors holding a majority of the
Shares.  No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of either party
to exercise any right hereunder in any manner impair the exercise of any such
right.  No consideration shall be offered or paid to any Investor to amend or
consent to a waiver or modification of any provision of any Transaction Document
unless the same consideration is also offered to all Investors who then hold
Shares.  In the event of any discrepancy between this Agreement and the Make
Good Escrow Agreement, the terms of the Make Good Escrow Agreement shall apply
to the extent of such discrepancy.

6.5.

Termination

   This Agreement may be terminated prior to Closing:

(a)

by written agreement of the Investors and the Company; and

(b)

by the Company or an Investor (as to itself but no other Investor) upon written
notice to the other, if the Closing shall not have taken place by 6:30 p.m.
Eastern time on the Outside Date; provided, that the right to terminate this
Agreement under this Section 6.5(b) shall not be available to any Person whose
failure to comply with its obligations under this Agreement has been the cause
of or resulted in the failure of the Closing to occur on or before such time.

25

--------------------------------------------------------------------------------



 

In the event of a termination pursuant to this Section, the Company shall
promptly notify all non-terminating Investors. Upon a termination in accordance
with this Section 6.5, the Company and the terminating Investor(s) shall not
have any further obligation or liability (including as arising from such
termination) to the other and no Investor will have any liability to any other
Investor under the Transaction Documents as a result therefrom.

6.6.

Construction

   The headings herein are for convenience only, do not constitute a part of
this Agreement and shall not be deemed to limit or affect any of the provisions
hereof.  The language used in this Agreement will be deemed to be the language
chosen by the parties to express their mutual intent, and no rules of strict
construction will be applied against any party.  This Agreement shall be
construed as if drafted jointly by the parties, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement or any of the Transaction Documents.

6.7.

Successors and Assigns

   This Agreement shall be binding upon and inure to the benefit of the parties
and their successors and permitted assigns.  The Company may not assign this
Agreement or any rights or obligations hereunder without the prior written
consent of the Investors. Any Investor may assign any or all of its rights under
this Agreement to any Person to whom such Investor assigns or transfers any
Shares, provided such transferee agrees in writing to be bound, with respect to
the transferred Shares, by the provisions hereof that apply to the “Investors.”

6.8.

No Third-Party Beneficiaries

   This Agreement is intended for the benefit of the parties hereto and their
respective successors and permitted assigns and is not for the benefit of, nor
may any provision hereof be enforced by, any other Person, except as otherwise
set forth in Section 4.7 (as to each Investor Party).

6.9.

Governing Law

   All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by and construed and enforced
in accordance with the internal laws of the State of New York, without regard to
the principles of conflicts of law thereof.  Each party agrees that all
Proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement and any other Transaction Documents
(whether brought against a party hereto or its respective Affiliates, employees
or agents) shall be commenced exclusively in the New York Courts.  Each party
hereto hereby irrevocably submits to the exclusive jurisdiction of the New York
Courts for the adjudication of any dispute hereunder or in connection herewith
or with any transaction contemplated hereby or discussed herein (including with
respect to the enforcement of the any of the Transaction Documents), and hereby
irrevocably waives, and agrees not to assert in any Proceeding, any claim that
it is not personally subject to the jurisdiction of any such New York Court, or
that such Proceeding has been commenced in an improper or inconvenient forum.
 Each party hereto hereby irrevocably waives personal service of process and
consents to process being served in any such Proceeding by mailing a copy
thereof via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
 Each party hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby.  If either party shall commence a Proceeding to enforce any provisions
of a Transaction Document, then the prevailing party in such Proceeding shall be
reimbursed by the other party for its reasonable attorneys’ fees and other costs
and expenses incurred with the investigation, preparation and prosecution of
such Proceeding.

26

--------------------------------------------------------------------------------



 

6.10.

Survival

   The representations, warranties, agreements and covenants contained herein
shall survive the Closing and the delivery of the Shares.

6.11.

Execution

   This Agreement may be executed in two or more counterparts, all of which when
taken together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party, it being understood that both parties need not sign the same
counterpart.  In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile signature page were an original thereof.

6.12.

Severability

   If any provision of this Agreement is held to be invalid or unenforceable in
any respect, the validity and enforceability of the remaining terms and
provisions of this Agreement shall not in any way be affected or impaired
thereby and the parties will attempt to agree upon a valid and enforceable
provision that is a reasonable substitute therefor, and upon so agreeing, shall
incorporate such substitute provision in this Agreement.

6.13.

Rescission and Withdrawal Right

   Notwithstanding anything to the contrary contained in (and without limiting
any similar provisions of) the Transaction Documents, whenever any Investor
exercises a right, election, demand or option under a Transaction Document and
the Company does not timely perform its related obligations within the periods
therein provided, then such Investor may rescind or withdraw, in its sole
discretion from time to time upon written notice to the Company, any relevant
notice, demand or election in whole or in part without prejudice to its future
actions and rights.

6.14.

Replacement of Shares

   If any certificate or instrument evidencing any Shares is mutilated, lost,
stolen or destroyed, the Company shall issue or cause to be issued in exchange
and substitution for and upon cancellation thereof, or in lieu of and
substitution therefor, a new certificate or instrument, but only upon receipt of
evidence reasonably satisfactory to the Company of such loss, theft or
destruction and customary and reasonable indemnity, if requested.  The
applicants for a new certificate or instrument under such circumstances shall
also pay any reasonable third-party costs associated with the issuance of such
replacement Shares.  If a replacement certificate or instrument evidencing any
Shares is requested due to a mutilation thereof, the Company may require
delivery of such mutilated certificate or instrument as a condition precedent to
any issuance of a replacement.

6.15.

Remedies

   In addition to being entitled to exercise all rights provided herein or
granted by law, including recovery of damages, each of the Investors and the
Company will be entitled to specific performance under the Transaction
Documents.  The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agrees to waive in any action for
specific performance of any such obligation the defense that a remedy at law
would be adequate.

27

--------------------------------------------------------------------------------



 

6.16.

Payment Set Aside

   To the extent that the Company makes a payment or payments to any Investor
pursuant to any Transaction Document or an Investor enforces or exercises its
rights thereunder, and such payment or payments or the proceeds of such
enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to the Company,
a trustee, receiver or any other person under any law (including, without
limitation, any bankruptcy law, state or federal law, common law or equitable
cause of action), then to the extent of any such restoration the obligation or
part thereof originally intended to be satisfied shall be revived and continued
in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.

6.17.

Independent Nature of Investors’ Obligations and Rights

   The obligations of each Investor under any Transaction Document are several
and not joint with the obligations of any other Investor, and no Investor shall
be responsible in any way for the performance of the obligations of any other
Investor under any Transaction Document.  The decision of each Investor to
purchase Shares pursuant to the Transaction Documents has been made by such
Investor independently of any other Investor.  Nothing contained herein or in
any Transaction Document, and no action taken by any Investor pursuant thereto,
shall be deemed to constitute the Investors as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Investors are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Documents.  Each
Investor acknowledges that no other Investor has acted as agent for such
Investor in connection with making its investment hereunder and that no Investor
will be acting as agent of such Investor in connection with monitoring its
investment in the Shares or enforcing its rights under the Transaction
Documents.  Each Investor shall be entitled to independently protect and enforce
its rights, including without limitation the rights arising out of this
Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Investor to be joined as an additional party in any
proceeding for such purpose.  The Company acknowledges that each of the
Investors has been provided with the same Transaction Documents for the purpose
of closing a transaction with multiple Investors and not because it was required
or requested to do so by any Investor.

6.18.

Limitation of Liability

   Notwithstanding anything herein to the contrary, the Company acknowledges and
agrees that the liability of an Investor arising directly or indirectly, under
any Transaction Document of any and every nature whatsoever shall be satisfied
solely out of the assets of such Investor, and that no trustee, officer, other
investment vehicle or any other Affiliate of such Investor or any investor,
shareholder or holder of shares of beneficial interest of such a Investor shall
be personally liable for any liabilities of such Investor.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES FOLLOW]




28

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

POINT ACQUISITION CORPORATION

By:______________________________
Name: Shunqing Zhang
Title: Chairman and CEO

Only as to Section 4.11 herein:

_____________




Mr. Shunqing Zhang


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES FOR INVESTORS FOLLOW]

 





29

--------------------------------------------------------------------------------



 

Signature Page to Securities Purchase Agreement

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

NAME OF INVESTOR       By:   _____________________________________

Name:

Title:

Investment Amount: $ ________________________   Tax ID No.:   ADDRESS FOR NOTICE
  c/o:  _____________________________________ Street:
____________________________________ City/State/Zip:
______________________________ Attention: _________________________________ Tel:
______________________________________ Fax:
______________________________________   DELIVERY INSTRUCTIONS (if different
from above)   c/o: _____________________________________ Street:
___________________________________ City/State/Zip:
_____________________________ Attention: ________________________________ Tel:
_____________________________________

--------------------------------------------------------------------------------